Citation Nr: 1514375	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a head disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, W.B., and J.C.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from February 1973 to December 1973; July 6, 1974 to July 20, 1974; June 7, 1975 to June 21, 1975; and from March 21, 1976 to April 3, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the case in December 2013, June 2014, and October 2014 for additional development and it now returns for final appellate review.

In July 2011, the appellant, W.B., and J.C. testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the proceeding is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

A head disorder is not shown to be causally or etiologically related to any disease, injury, or incident during the appellant's periods of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a head disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In March 2009, the RO provided timely VCAA notice that met the aforementioned requirements.  Specifically, the notice provided all criteria to substantiate a claim for service connection and explained the appellant's and VA's respective responsibilities to obtain relevant evidence.  Such letter also advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thus, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, he has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the appellant's service treatment records, post-service VA and private medical records, records of award of Social Security Administration (SSA) disability benefits, a military photo of the appellant, and lay statements by the appellant, fellow Marines, and his family.  In the December 2013 remand, the Board directed the AOJ to seek additional VA outpatient treatment records from 1973 to 1979, which were obtained and associated with the record.  The Board also instructed the AOJ to initiate a second request for authorization from the appellant to obtain certain records of private medical care and records from a former employer that he had identified as potentially relevant.  No response was received.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.   
 
Additionally, the appellant was afforded VA examinations in January 2014, June 2014, and July 2014, with addendum opinions obtained in November 2014 and January 2015, in connection with the current claim.  The Board finds that collectively the VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the appellant; a review of the record, to include his service treatment records; and a physical examination.  The opinions, particularly the January 2015 opinion, considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Despite the Board's December 2013 and June 2014 directive that the examiners comment on a July 2011 private physician's opinion regarding a contribution of a fall in service to the current head disorder, no examiner has done so.  However, the Board finds the examinations, and the most recent January 2015 opinion, are adequate to decide the claim for the aforementioned reasons and there has been substantial compliance with the remand instructions.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

In this regard, it is clear from the January 2015 report that the physician reviewed the file in detail and considered all the lay reports by the appellant, supported by his family and friends, regarding falls in service.  The physician considered all the clinical evidence of record.  As the sole positive opinion of record, offered by the appellant's private physician in July 2011, was brief, unsupported by reference to service or clinical records and without rationale, the absence of any specific comment by the VA physician is not a sufficient shortcoming as to render the most recent January 2015 opinion inadequate.  The physician clearly offered a contrary opinion with citations to the record and a rationale, which fulfills the Board's need for a thorough medical review.  Another remand to obtain a comment from the physician when she already expressed her disagreement with the private physician's conclusion would not be productive.  Therefore, the Board finds that there has been substantial compliance with the December 2013 and June 2014 remand instructions, as well as the subsequent October 2014 remand instructions with regard to an addendum opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Moreover, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As alluded to previously, the Board remanded this case in December 2013 and June 2014 in order to obtain additional records and afford the appellant VA examinations so as to determine the nature and etiology of his head disorder, as well as in October 2014 for addendum medical opinions.  The Board observes that the appellant's representative takes issue with the most recent January 2015 opinion.  Indeed, he indicates that the opinion is biased as the Medical Officer is employed by VA at the Appeals Management Center (AMC).  The Board finds that the representative's contentions, although sincere, have no merit.  The representative is reminded that VA medical opinions obtained at the request of the Board or AMC are often provided by VA medical professionals at the VA Medical Centers.  The Board observes that the January 2015 opinion was provided by a competent physician, who thoroughly reviewed the claims file as evidenced by the in-depth opinion with accompanied rationale.  There is no indication that she is inherently biased against the appellant.  Moreover, as discussed in the preceding paragraphs, the Board finds that the AOJ has substantially complied with the prior remand directives and obtained all available records, and adequate VA examination and opinions such that no further action is necessary.  Id.

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2011hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the appellant's in-service experiences he alleges resulted in his head disorder, the type and onset of symptoms, and his contention that his military service caused his head disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records, the Board remanded the issue in December 2013 in order to obtain such records.  Moreover, the Board provided an opportunity for the appellant to identify any additional records and obtained additional VA treatment records.  Additionally, while on remand, the appellant was afforded VA examinations in January 2014, June 2014, and July 2014, with addendum opinions obtained in November 2014 and January 2015, so as to determine the nature and etiology of his head disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant 's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The appellant served on ACDUTRA as a U.S. Marine.  The appellant contended in written statements in 1992, 1993, 1996, in testimony during a July 2011 Board hearing, and to many VA and private examiners that he was physically abused by instructors during his recruit training.  He reported that, on one occasion, an instructor struck him in the head or neck and right arm and hands with a rifle and on another occasion he was pushed by a fellow Marine and fell on his back and head in a shower.  He contended that he sustained a traumatic head injury causing chronic headaches, dementia, dizziness, and cognitive and psychiatric deficits.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Veteran" status is the first element required for a claim for disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof. 38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, such as here, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  Here, veteran status has not yet been established.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include brain hemorrhage and thrombosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.    

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters, supra.

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service personnel records show that the appellant satisfactorily completed Marine recruit and infantry training.  A January 1973 enlistment physical examination showed no head, face, neck and scalp abnormalities.  Service treatment records showed that the appellant sought treatment on one occasion in late October 1973 for back pain after slipping and falling in a mud puddle five to six days earlier.  A clinician noted normal movement with no abnormalities, diagnosed muscle strain, and prescribed muscle relaxant medication and restricted duty for 24 hours.  There was no mention of an injury to the head.  Three weeks later, the appellant underwent a discharge physical examination.  The appellant did not report any illnesses or injuries, and no head, face, neck and scalp abnormalities were noted by the military physician.  He received an honorable discharge with no medical disabilities and continued to serve in the U.S. Marine Corps Reserves, including three two-week periods of ACDUTRA.

As noted, the appellant reported the circumstances of his injury on many occasions after service.  In statements in 1992, 1993, and 1996, he reported that his fall occurred in the shower and that he was not permitted by his sergeant to seek medical care at the time.  During his Board hearing, the appellant testified that he fell on his back and head after slipping on an oily surface during his first month of training.  In an April 1997 VA examination, the appellant reported that after the fall, he was taken to a hospital and evaluated with X-rays but no abnormalities were found.  He returned to duty in two days.  He also reported rough treatment and physical abuse by drill instructors with trauma, to include to the head.  He further reported that he was able to complete multiple rigorous training courses in cold weather, desert, ocean, and helicopter survival.

Post-service records document no specific treatment for residuals related to an in-service head injury.  A May 1979 treatment record documents the appellant's complaint of dizziness; however, there is no indication that it is related to service, to include any alleged head injury.  An undated VA "head injury instructions" sheet does not provide the circumstances surrounding the appellant's injury.  The Board notes, however, that a May 1986 VA medical certificate documents the appellant sustained a small laceration to the back of his head when he jumped off of a porch and fell due to a gas can that ignited.  A May 1987 VA medical certificate documents the appellant's complaints of headaches.  A December 1990 VA treatment record documents the appellant's report of headaches due to chemicals he used while working as a janitor.  A January 1993 VA skull X-ray was normal.

Social Security Administration (SSA) reports from 1992 and 1993 are also of record.  The SSA reports show that the appellant received entitlement to disability benefits because of physical and mental disabilities.  Included within the reports is a September 1992 statement from Dr. G.A.S.  In the statement, the physician noted that, while at work, the appellant was attacked by co-workers with a shovel and pole.  It was also noted that, since that event, the appellant had experienced severe physical symptoms of pain in his head.  After examination, the relevant diagnostic impression was status post physical assault with multiple injuries and hypertension.  In May 1993, SSA granted disability benefits in part due to "chronic pain syndrome" and referred only to the residuals of the assault.  There was no mention of injuries in military service.

In April 1997, a VA physician noted a review of the entire file and the appellant's report that he had been assaulted in the shower during recruit training with no major injuries and no treatment.  After completing recruit training, he transferred to infantry training where he sustained a fall on his back with no residual injury and completed the rigorous training and two week training periods in 1974-76 with no physical difficulties.  He further reported an assault at work in 1991 and one motor vehicle accident.  In a concurrent mental health examination, another VA physician noted that the appellant "had some components of a compensation neurosis and that his symptoms appear to be pension-seeking."  The examiner also acknowledged that the record was replete with multiple injuries, including at least three moving vehicle accidents in April 1995, March 1996, and August 1996.  

In a February 2010 letter, the appellant's mother noted that she was aware that the appellant had sustained beatings and a bad fall during recruit training but did not provide additional details of a specific head injury.  

In a July 2011 letter, a treating private physician wrote that the appellant reported that he had headaches and back pain since a fall in service  The private medical doctor opined that "it is just as likely as not, that the fall did cause an injury that is contributing to his pain".  The physician provided no rationale and did not indicate a review of the service treatment records or consider the post-service traumatic injuries.  

During the July 2011 Board hearing, the appellant, his uncle, and a family friend testified.  In this testimony, the uncle and family friend stated that they knew the appellant at the time of the active duty for training and that they were told at the time about the service injuries.  The appellant testified that he sought VA treatment in 1973 for psychiatric symptoms.

In December 2013, the Board remanded the claim to obtain additional VA records and private records and afford the appellant the opportunity to submit additional lay evidence.  Additional VA records of care in 1974 and 1976 were recovered, and such records show no complaints of nor treatment for residuals of a head injury.  The appellant also submitted a photograph showing him in a Marine dress uniform.  The appellant and his mother called attention to the features of his head and neck in the photograph as indicating residuals of the instructor abuse.  

The appellant was afforded a VA examination for the contended traumatic brain injury (TBI) in January 2014.  The examining physician noted a review of the claims file and summarized the appellant's description of the injuries, his current symptoms, and performed an examination.  The appellant indicated that his TBI occurred in 1972 when he slipped and fell in training.  The examiner noted that the appellant was not a very good historian.  After review of the record, the physician noted that he was unable to provide an opinion.  Although he noted the appellant's lay reports of being hit with a rifle, he noted that he was unsure whether this incident occurred during service and could not find records of military medical care for the slip and fall in 1973.  In the June 2014 remand, the Board found that the opinion was inadequate, inasmuch as there was an October 1973 record of care after a slip and fall, but just not under the circumstances described by the appellant.  The physician noted the appellant's report that he had been examined including with X-rays.  However, the appellant also previously reported that his sergeant would not allow him to obtain medical care after the contented rough treatment and no X-rays were noted during active duty for training.  Nevertheless, there is other service record evidence in a discharge physical examination that showed no head, face, or neck abnormalities or residuals of a head injury and that the appellant continued Reserve service with participation in further rigorous training.  The physician did acknowledge the history of a stroke in 1979 and multiple traumatic injuries in an assault in 1991 and several motor vehicle accidents, but did not consider this history or evaluate the photograph.  Consequently, the case was remanded in June 2014 for additional VA examinations.

During the June 2014 TBI examination, the examiner noted diagnoses of head trauma, migraine headaches, and dizziness.  He stated that the dates of diagnoses were unknown.  After giving a brief summary of the appellant's complaints, the examiner stated the he did not see any record of the appellant being hit with a rifle as described in the hearing testimony.  Furthermore, although there was a note with regard to the appellant's fall in 1973, there was no loss or alteration of consciousness, and that there were no comments on his report of medical exam from November 1973 regarding head injuries.  As a result, based on this evidence, the examiner stated that it was less likely as not that the appellant suffered a TBI during his time in the military.  However, although the examiner stated that the appellant did not suffer a TBI during service, he failed to provide an opinion as to whether his head trauma, migraine headaches, and dizziness are otherwise related to service, to include the aforementioned injuries. 

Additionally, a July 2014 VA mental disorders examination diagnosed the appellant with an unspecified neurocognitive disorder.  The symptoms were listed as anxiety, and impairment of short and long term memory.  The examiner also noted that neuropsychological evaluation suggested vascular dementia, a history of 2 strokes (dates unknown), and a family history of dementia.  However, the examiner failed to provide an opinion as to whether the appellant's unspecified neurocognitive disorder was related his military service, to include the aforementioned injuries.  Consequently, this issue was remanded in order to obtain addendum opinions.

In a November 2014 addendum opinion relevant to the appellant's purported TBI, the examiner noted that, given the fact that there were no notes from some of the periods of time during service, he was unable to resolve whether it was as least as likely as not that the appellant's head trauma, migraine headaches, and/or dizziness began during service.  The examiner reasoned that he did not see any direct notes from his military service indicating head trauma.

An addendum opinion also obtained from the AMC Medical Officer (MO) dated in January 2015 shows that the physician reviewed the appellant's entire record.  The examiner opined that it was less likely than not the appellant's unspecified neurocognitive disorder incurred in or was caused by the claimed in-service injury, event, or illness.  The examiner's rationale stated it is less likely that the appellant's claimed unspecified neurocognitive disorder began during service or was otherwise causally related to any incident of service, to include being hit in the head or neck with a rifle and/or a fall on the back because of the lack of medically-based, clinical evidence to support any diagnosis, treatment, event and/or injury related to his neurocognitive system while in service.  The examiner stated that, in the alternative, it is was least as likely as not that the appellant's claimed unspecified cognitive disorder related to, caused by and aggravated by his current civilian medical history to include long-standing uncontrolled hypertension, cardiovascular disease and vascular dementia.

The Board notes that the June 2014 and July 2014 examiners interviewed the appellant; reviewed the record, to include his service treatment records; and conducted a physical examination.  Additionally, the January 2015 physician offered an opinion that considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the January 2015 VA examiner's opinion.

As an initial matter, the Board notes that the record reflects current diagnoses with regard to a head disorder, to include head trauma, migraine headaches, and/or dizziness; as well as unspecified neurocognitive disorder.

Regarding the existence of events in service, the appellant is competent to report his observed symptoms and describe the events during and after active duty for training.  Likewise, his family and friend are competent to express their awareness of the appellant's reports of falls and assault in service and their observations of his current head disorder and dysfunction.  However, the appellant has denied several occurrences after service that he clearly reported to his clinicians such as the assault, vehicle accidents, and additional falls after service.  Examiners have also found him to be a poor historian and to exaggerate symptoms when examined for compensation purposes.  Therefore, the Board assigns low probative weight to his description of injuries in service, the timing and nature of in-service treatment, and his denial of certain post-service events when they are contrary to clinical and examination reports.

While the appellant has indicated that he sustained a head injury during ACDUTRA, no specific head injury has been shown.  Additionally, it is credible that the appellant sustained at least one fall, and possibly several, during recruit and infantry training as it is consistent with the rigorous nature of the training and rough treatment by drill instructors.  Although he might well have been denied access to care by his instructors for alleged abuse or falls prior to October 1973, he was seen in the last month of his active duty for training, and there was no report of chronic pain or previous injury.  He was diagnosed only with muscle strain, prescribed rest for 24 hours, and successfully finished his rigorous training program.  He did not report, and a military physician did not note, any injuries or abnormalities relative to his head, face, neck, or scalp on his discharge physical examination, and the appellant went on to perform additional rigorous survival exercises in three annual training periods.  Therefore, the Board places greater weight on the opinion of the VA physicians and finds that the appellant did experience at least one fall, but that the residuals did not include head trauma or neurocognitive deficits.  

Regarding the onset of the appellant's head symptoms, the Board observes the May 1979 treatment record documents his complaints of dizziness; however, there is no indication that such was related to any in-service head injury.  Further, a May 1986 VA record documents the appellant's complaints of headaches, but the etiology was unknown.  Regardless, the appellant reported on a December 1990 examination that he experiences headaches due to chemicals he was exposed to while working as a janitor.  There is no continuity of symptoms associated with a later diagnosis of history of stroke.  Moreover, as indicated previously, the advantages of the evidentiary presumption regarding chronic diseases, to include brain hemorrhage and thrombosis, do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway, supra.  Furthermore, the Board places great probative weight on the report of the AMC MO that indicates the appellant's head disorder is less likely related to any TBI suffered in service and more likely related to his current civilian medical history of longstanding uncontrolled hypertension, cardiovascular disease, and vascular dementia.

Regarding the relationship of the appellant's head disorder to the claimed falls and assaults in service, the Board places great probative weight on the opinions of the VA examiners in 2014 to the extent such opinions were found to be adequate and, more significantly, in January 2015 that reviewed the entire record, including the service and post-service treatment records and considered the credibility of the lay evidence.  The examiners noted that, as there was no evidence of a TBI noted in service, that it was less likely that the appellant suffered a TBI during his time spent in the military, and therefore his current head disorder was unrelated to any fall or in-service assault.  Further, the Board places great probative weight on the September 1992 report from Dr. G.A.S. in which he noted that while at work, the appellant was attacked by co-workers with a shovel and pole.  It was also noted that since that event, the appellant had experienced severe physical symptoms of pain in his head.  To the extent that the July 2011 private physician attributed a fall in military service to his current head disorder, the Board assigns very low probative weight to this opinion as the physician provided no rationale and did not indicate awareness of any of the multiple post-service injuries, to also include falling from a porch in May 1986 and on-the-job chemical exposure reported by the appellant in December 1990.

Moreover, to the extent that the appellant and his family members and friend have contended that his head disorder is related to his military service, the Board accords such statements no probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of the etiology of a head disorder involves a medical subject concerning an internal physical process that extends beyond an immediately observable cause-and-effect relationship.  Specifically, such involves knowledge of the neurological system and the impact trauma, to include a fall or an assault, has on it.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the appellant's and his family members' and friend's opinions are nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the third element of service connection is not met.  

Consequently, the weight of the probative evidence demonstrates that a head disorder is not shown to be causally or etiologically related to any disease, injury, or incident during the appellant's periods of ACDUTRA.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a head disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


